Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair (2,590,363) in view of Campion (3,260,294), and further in view of Petrak (6,626,502). Adair shows a universal temporary wheel having all of the features as set forth in the above claims, except as noted below.
	Per claim 27, Adair shows a wheel having a wheel hub mounting plate with a central bore 5 and a pattern of apertures 9-10 allowing a plurality of different lug bolts patterns of a plurality of respective wheel hubs. The apertures 9-10 are radially positioned from the center of the wheel. The wheel incudes a wheel disc and a rim on which a pneumatic tire (aka outer casing) is mounted. The outer casing (aka pneumatic tire) inherently includes at least one rib (i.e. tread lug) that causes a vibration making an audible sound when the wheel is in contact with a hard surface. 
	Adair does not show at least one rib extending outward from the tread. Campion teaches the use of a wheel assembly including a tire 12 mounted on a wheel; wherein the tire 12 includes a tread 14 with at least one rib 10 extending outward from the tread. This rib 10 would produce vibration (and an audible sound) when contacting a road surface. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel of Adair with a tire having at least one rib extending outward from its tread, for the purpose of increasing traction. 

	Adair as modified by Campion does not show the pattern of apertures including thirteen apertures to accommodate at least a five lug bolt pattern and at least first and second six bolt patterns. As shown in Figure 2, Petrak teaches the use of a wheel hub mounting plate 11 having a pattern of apertures 24-28 to accommodate at least a five lug bolt pattern (with apertures 25 or 26), at least a first six lug bolt pattern and at least a second six lug bolt pattern (with apertures 27). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the pattern of apertures of Adair as modified by Campion in the manner taught by Petrak to allow use of the wheel on five and six bolt pattern wheels.

Allowable Subject Matter
Claims 1, 4-26, and 31-32 are allowed.

Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive. The Applicant argues that claim 27 overcomes the references, given the fact that it “recites subject matter like that in amended claims 1, 15, and 23”. However, claim 27 lacks the critical limitation that the rib is unitary with the casing as is present in claims 1, 15, and 23. Therefore, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617